 

Exhibit 10.4

 

FARMER BROS. CO.

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

EXECUTIVE OFFICERS

 

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), effective as of
June 2, 2006 (the “Effective Date”), is made by and between FARMER BROS. CO., a
Delaware corporation (the “Company”), and Roger M. Laverty III (the
“Executive”).

 

WHEREAS, the Company considers it essential to foster the continued employment
of well qualified, senior executive management personnel; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
foster such continued employment by setting forth the benefits and compensation
to be awarded to such personnel in the event of a voluntary or involuntary
termination within the meaning of this Agreement; and

 

WHEREAS, the Company further recognizes that the possibility of a Change in
Control of the Company exists and that such possibility, and the uncertainty and
questions that it may raise among executive management, may result in the
departure or distraction of executive personnel to the detriment of the Company;
and

 

WHEREAS, the Company has further determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s executive management, including the Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.             Term of Agreement. The term of this Agreement shall commence as
of the date hereof and expire on the close of business on December 31, 2006;
provided, however, that (i) commencing on January 1, 2007 and each January 1
thereafter, the term of this Agreement will automatically be extended for an
additional year unless, not later than September 30 of the immediately preceding
year, the Company (provided no Change in Control has occurred and no Threatened
Change in Control is pending) or the Executive shall have given notice that it
or the Executive, as the case may be, does not wish to have the Term extended;
(ii) if, prior to a Change in Control, the Executive ceases for any reason to be
an employee of the Company, thereupon without further action the Term shall be
deemed to have expired and this Agreement will immediately terminate and be of
no further effect.

 

2.             Definitions.

 

(a) Base Salary shall mean the Executive’s salary, which excludes Bonuses, at
the rate in effect when an event triggering benefits under Section 3 of this
Agreement occurs.

 

(b) Beneficial Owner or Beneficial Ownership shall have the meaning ascribed to
such term in Rule 13d-3 of the Exchange Act.

 

(c) Board or Board of Directors shall mean the Board of Directors of Farmer
Bros. Co., or its successor.

 

 

1

--------------------------------------------------------------------------------


 

(d) Bonus(es) shall mean current cash compensation over and above Base Salary
whether awarded under the Company’s Incentive Compensation Plan or otherwise
awarded.

 

(e) Cause shall mean:

 

(i) the Executive’s material fraud, malfeasance, or gross negligence, willful
and material neglect of Executive’s employment duties or Executive’s willful and
material misconduct with respect to business affairs of the Company or any
subsidiary of the Company or

 

(ii) Executive’s conviction of or failure to contest prosecution for a felony or
a crime involving moral turpitude.

 

A termination of Executive for “Cause” based on clause (i) of the preceding
sentence can be made only by delivery to Executive of a resolution duly adopted
by the affirmative vote of not less than three quarters of the Board then in
office at a meeting of the Board called and held for such purpose, after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel (if the Executive chooses to have counsel
present at such meeting), to be heard before the Board, finding that, in the
good faith opinion of the Board, the Executive had committed an act constituting
“Cause” as herein defined and specifying the particulars thereof in detail. 
Nothing herein will limit the right of the Executive or his beneficiaries to
contest the validity or propriety of any such determination.   A termination for
Cause based on clause (ii) above shall take effect immediately upon giving of
the termination notice. No act or omission shall be deemed “willful” if it was
due primarily to an error in judgment or ordinary negligence.

 

(f) Change in Control shall mean:

 

(1) An acquisition by any Person (as such term is defined in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof) of Beneficial Ownership of the
Shares then outstanding (the “Company Shares Outstanding”) or the voting
securities of the Company then outstanding entitled to vote generally in the
election of directors (the “Company Voting Securities Outstanding”), if such
acquisition of Beneficial Ownership results in the Person beneficially owning
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) fifty
percent (50%) or more of the Company Shares Outstanding or fifty percent (50%)
or more of the combined voting power of the Company Voting Securities
Outstanding; excluding, however, any such acquisition by a trustee or other
fiduciary holding such Shares under one or more employee benefit plans
maintained by the Company or any of its subsidiaries; or

 

(2) The approval of the stockholders of the Company of a reorganization, merger,
consolidation, complete liquidation, or dissolution of the Company, the sale or
disposition of all or substantially all of the assets of the Company or any
similar corporate transaction (in each case referred to in this Section 3(e) as
a “Corporate Transaction”), other than a Corporate Transaction that would result
in the outstanding common stock of the Company immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into common stock of the surviving entity or a parent or affiliate thereof) at
least fifty percent (50%) of the outstanding common stock of the Company or such
surviving entity or parent or affiliate thereof immediately after such Corporate
Transaction; provided, however, if the consummation of such Corporate
Transaction is subject, at the time of such approval by stockholders, to the
consent of any government or governmental agency, the Change in Control shall
not occur until the obtaining of such consent (either explicitly or implicitly);
or

 

2

--------------------------------------------------------------------------------


 

(3) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this Section
3(e) that any individual who becomes a member of the Board subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, including any
successor to such Rule), or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board, shall not be so
considered as a member of the Incumbent Board.

 

(g) Code shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(h) Disability shall mean the Executive’s inability as a result of physical or
mental incapacity to substantially perform his duties for the Company on a
full-time basis for a period of six (6) months.

 

 (i) Exchange Act shall mean the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

(j) Involuntary Termination shall mean termination of employment that is
involuntary on the part of the Executive and that occurs for reasons other than
for Cause, Disability or death.

 

(k) Threatened Change in Control shall mean any bona fide pending tender offer
for any class of the Company’s outstanding Shares, or any pending bona fide
offer to acquire the Company by merger or consolidation, or any other pending
action or plan to effect, or which would lead to, a Change in Control of the
Company as determined by the Incumbent Board. A Threatened Change in Control
Period shall commence on the first day the actions described in the preceding
sentence become manifest and shall end when such actions are abandoned or the
Change in Control occurs.

 

(l) Shares shall mean the shares of common stock of the Company.

 

(m)  Resignation for Good Reason shall mean termination of employment that is
voluntary on the part of the Executive but is due to:

 

(i) a significant reduction of the Executive’s responsibilities, title or status
resulting from a formal change in such title or status, or from the assignment
to the Executive of any duties inconsistent with his title, duties, or
responsibilities;

 

(ii) a reduction in the Executive’s Base Salary or benefits;

 

(iii) the failure to award Executive a Bonus for any fiscal year which is at
least fifty percent (50%) of the average Bonus awarded to Executive for the
three (3) fiscal years prior to the occurrence of the Change in Control,
provided that such reduction in Bonuses shall not constitute grounds for
Resignation for Good Reason if the Bonus, or lack of Bonus, is determined in
accordance with a written plan adopted by the Company prior to the occurrence of
a Change in Control; or

 

3

--------------------------------------------------------------------------------


 

(iv) a Company-required involuntary relocation of Executive’s place of residence
or a significant increase in the Executive’s travel requirements.

 

3.             Events That Trigger Benefits Under This Agreement. The Executive
shall be eligible for the compensation and benefits described in Section 4 of
this Agreement as follows:

 

(a) A Change in Control occurs and Executive’s employment is Involuntarily
Terminated or terminated by Resignation for Good Reason within twenty-four (24)
months following the occurrence of the Change in Control; or

 

(b) A Threatened Change in Control occurs and the Executive’s employment is
Involuntarily Terminated during a Threatened Change in Control Period or
Executive demonstrates to the Incumbent Board, excluding Executive and any other
Company executives who are parties to Change in Control Agreements for Executive
Officers, that grounds for a Resignation for Good Reason likely will occur if a
Change in Control occurs.  The determination of the Incumbent Board in that
regard shall be conclusive.

 

4.             Benefits Upon Termination. If the Executive becomes eligible for
benefits under Section 3 above, the Company shall pay or provide to the
Executive the following compensation and benefits:

 

(a) Salary. The Executive will continue to receive his Base Salary for the
twenty-four (24) month period following the Executive’s date of termination
payable semi-monthly.  The Executive shall also receive two (2) consecutive
annual payments of fifty percent (50%) of Executive’s average Bonus as reported
in the Company’s proxy statement for the last three (3) completed fiscal years
or for the number of completed of fiscal years that Executive has been in the
employ of the Company if fewer than three, prior to the occurrence of the event
triggering benefits under this Agreement.  If a triggering event occurs before a
bonus for fiscal 2007 is awarded to Executive under the Company’s 2005 Incentive
Compensation Plan, the Bonus amount shall be $170,909, payable in two annual
installments of $85,454.50.  The Bonus amount is payable annually within thirty
(30) days after the end of the Company’s fiscal year commencing with the first
fiscal year-end after Executive’s date of termination.

 

(b) Qualified and Non-Qualified Plan Coverage. Subject to the eligibility
provisions of the plans, the Executive shall continue to participate in the
tax-qualified and non-qualified retirement, savings and employee stock ownership
plans of the Company during the twenty four (24) month period following the
Executive’s date of termination unless the Executive commences Employment prior
to the end of the twenty four (24) month period, in which case, such
participation shall end on the date of his new employment. The Executive shall
inform the Company promptly upon commencing new employment.

 

(c) Health, Dental, and Life Insurance Coverage. The health, dental, and life
insurance benefits coverage provided to the Executive at his date of termination
shall be continued by the Company during the twenty-four (24) month period
following the Executive’s date of termination unless the Executive commences
employment prior to the end of the twenty four (24) month period and qualifies
for substantially equivalent insurance benefits with the Executive’s new
employer , in which case, such insurance coverages shall end on the date of
qualification.  The Executive shall inform the Company promptly of his
qualification for any of such insurance coverages.  . The Company shall provide
for such insurance coverages at its expense at the same level and in the same
manner as if the Executive’s employment had not terminated (subject to the
customary changes in such coverages if the Executive retires under a Company
retirement plan, reaches age 65, or similar events and subject to Executive’s
right to make any changes in such coverages that an active employee is permitted
to make). Any additional coverages the Executive had at termination, including
dependent coverage, will also be continued for such period on the same terms, to
the extent permitted by the applicable policies or contracts. Any costs the
Executive was paying for such coverages at the time of termination shall be paid

 

4

--------------------------------------------------------------------------------


 

by the Executive by separate check payable to the Company each month in advance.
If the terms of any benefit plan referred to in this Section do not permit
continued participation by the Executive, the Company will arrange for other
coverage at its expense providing substantially similar benefits. If the
Executive is covered by a split-dollar or similar life insurance program at the
date of termination, he shall have the option in his sole discretion to have
such policy transferred to him upon termination, provided that the Company is
paid for its interest m the policy upon such transfer.

 

(d) Outplacement Services. The Company shall provide the Executive with
outplacement services by a firm selected by the Executive, at the expense of the
Company, in an amount up to $25,000.

 

(e) No Mitigation Obligation.  The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following termination of Executive’s employment by the Company and
that the non-solicitation covenant contained in Section 6 may further limit the
employment opportunities for the Executive.  Accordingly, the payment of the
compensation and benefits by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for this Agreement by seeking other employment or otherwise, nor will
any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise, except as expressly provided in the first
sentence of Section 4(c).

 

5.             Parachute Payments.

 

                Notwithstanding anything contained in this Agreement to the
contrary, in the event that the compensation and benefits provided for in this
Agreement to Executive together with all other payments and the value of any
benefit received or to be received by Executive:

 

(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, and

 

(b) but for this Section, would be subject to the excise tax imposed by Section
4999 of the Code, the Executive’s compensation and benefits pursuant to the
terms of this Agreement shall be payable either:

                                (i) in full, or

 

                                (ii) in such lesser amount which would result in
no portion of such compensation and benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Executive on an after-tax
basis, of the greatest amount of compensation and benefits under this Agreement,
notwithstanding that all or some portion of such compensation and benefits may
be subject to the excise tax imposed under Section 4999 of the Code.  Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 5 shall be made in writing by the Company’s independent
public accountants serving immediately before the Change in Control (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable good faith interpretations concerning the applications of Section
280G and 4999 of the Code.  The Company shall cause the Accountants to provide
detailed supporting calculations of its determination to Executive and the
Company.  Executive and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all

 

5

--------------------------------------------------------------------------------


 

costs the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.

 

6.             Obligation Not to Solicit.

 

(a) Executive hereby agrees that while Executive is receiving compensation and
benefits under this Agreement, Executive shall not in any manner attempt to
induce or assist others to attempt to induce any officer, employee, customer or
client of the Company to terminate its association with the Company, nor do
anything directly or indirectly to interfere with the relationship between the
Company and any such persons or concerns.

 

(b) In the event that the Executive engages in any activity in violation of
Section 6(a), all compensation and benefits described in Section 4 shall
immediately cease.

 

7.             Confidentiality. The terms of this Agreement are to be of the
highest confidentiality. In order to insure and maintain such confidentiality,
it is agreed that neither party, including all persons and entities under a
party’s control, shall, directly or indirectly, publicize or disclose to third
persons the terms of this Agreement or the substance of negotiations with
respect to it; provided, however, that nothing herein shall be construed to
prevent disclosures which are reasonably necessary to enforce the terms of this
Agreement or which are otherwise required by law to be made to governmental
agencies or others; moreover, nothing herein shall be construed to prevent the
parties hereto, or their attorneys, from making such disclosures for legitimate
business purposes to their respective insurers, financial institutions,
accountants and attorneys or, in the case of a corporation, limited liability
company or partnership, to its respective officers, directors, employees,
managers, members and agents or any of its respective subsidiaries, group or
divisions, provided that each such recipient of such disclosures agrees to be
bound by the requirements concerning disclosure of confidential information as
set forth in this Paragraph 7.

 

8.             Settlement of Disputes; Arbitration. (a) All disputes arising
under or in connection with this Agreement, shall be submitted to binding
arbitration in Los Angeles County before an arbitrator selected by mutual
agreement of the parties.  If the parties are unable to agree mutually on an
arbitrator within thirty (30) days after a written demand for arbitration is
made, the matter shall be submitted to JAMS/ENDISPUTE (“JAMS”) or successor
organization for binding arbitration in Los Angeles County by a single
arbitrator who shall be a former California Superior Court judge.  The
arbitrator shall be selected by JAMS in an impartial manner determined by it. 
Except as may be otherwise provided herein, the arbitration shall be conducted
under the California Arbitration Act, Code of Civil Procedure §1280 et seq.  The
parties shall have the discovery rights provided in Code of Civil Procedure
§§1283.05 and 1283.1.  The arbitration hearing shall be commenced within ninety
(90) days of the appointment of the arbitrator, and a decision shall be rendered
by the arbitrator within thirty (30) days of the conclusion of the hearing.  The
arbitrator shall have complete authority to render any and all relief, legal and
equitable, appropriate under California law, including the award of punitive
damages where legally available and warranted.  The arbitrator shall award costs
of the proceeding, including reasonable attorneys’ fees, to the party or parties
determined to have substantially prevailed, but such award for attorneys’ fees
shall not exceed One Hundred Thousand Dollars ($100,000).  Judgment on the award
can be entered in a court of competent jurisdiction.

 

(b)           The foregoing notwithstanding, if the amount in controversy
exceeds $200,000, exclusive of attorneys’ fees and costs, the matter shall be
litigated in the Los Angeles County Superior Court as a regular civil action
except that a former California Superior Court Judge selected by JAMS in an
impartial manner shall be appointed as referee to determine, sitting without a
jury (a jury being waived by all parties hereto), all issues pursuant to
California Code of Civil Procedure §638(1).  Judgment entered on the decision of
the referee shall be appealable as a judgment of the Superior Court.  The
prevailing party

 

6

--------------------------------------------------------------------------------


 

shall be entitled to receive its reasonable attorneys’ fees and costs from the
other party, but such award for attorneys’ fees shall not exceed One Hundred
Thousand Dollars ($100,000).

 

9.             Miscellaneous.

 

 

(a) Notices. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to
have been duly given when delivered personally or seven days after mailing if
mailed first class by registered or certified mail, postage prepaid, addressed
as follows:

 

If to the Company:

 

Farmer Bros. Co

 

 

20333 South Normandie Avenue

 

 

Torrance, CA 90502

 

 

Attn: Chief Executive Officer

 

 

 

with a copy to:

 

John M. Anglin, Esq.

 

 

Anglin, Flewelling, Rasmussen, Campbell & Trytten LLP

 

 

199 South Los Robles Avenue, Suite 600

 

 

Pasadena, CA 91101-2459

 

 

 

If to the Executive:

 

 

 

 

Roger M. Laverty III

 

 

700 The Strand

 

 

Manhattan Beach, CA 90266

 

 

or to such other address as any party may designate by notice to the others.

 

(b) Assignment. This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective executors, administrators,
heirs, personal representatives, and successors, but, except as hereinafter
provided, neither this Agreement nor any right hereunder may be assigned or
transferred by either party thereto, or by any beneficiary or any other person,
nor be subject to alienation, anticipation, sale, pledge, encumbrance,
execution, levy, or other legal process of any kind against the Executive, his
beneficiary or any other person. Notwithstanding the foregoing, any person or
business entity succeeding to substantially all of the business of the Company
by purchase, merger, consolidation, sale of assets, or otherwise, shall be bound
by and shall adopt and assume this Agreement and the Company shall cause the
assumption of this Agreement by such successor. If Executive shall die while any
amount would still be payable to Executive hereunder (other than amounts that,
by their terms, terminate upon the death of Executive) if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the executors, personal
representatives or administrators of Executive’s estate.

 

(c) No Obligation to Fund. The agreement of the Company (or its successor) to
make payments to the Executive hereunder shall represent solely the unsecured
obligation of the Company (and its successor), except to the extent the Company
(or its successors) in its sole discretion elects in whole or in part to fund
its obligations under this Agreement pursuant to a trust arrangement or
otherwise.

 

(d) Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California.

 

7

--------------------------------------------------------------------------------


 

(e) Amendment. This Agreement may only be amended by a written instrument signed
by the parties hereto, which makes specific reference to this Agreement.

 

(f) Severability. If any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.

 

(g) Withholding. The Company shall have the right to withhold any and all local,
state and federal taxes which may be withheld in accordance with applicable law.

 

(h) Other Benefits. Nothing in this Agreement shall limit or replace the
compensation or benefits payable to Executive, or otherwise adversely affect
Executive’s rights, under any other benefit plan, program, or agreement to which
Executive is a party.

 

(i) Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.  The Company and Executive are parties to an
Employment Agreement executed concurrently herewith.  Except as provided in
Section 11 of the Employment Agreement, the provisions of the Employment
Agreement and this Agreement are cumulative.

 

[Signatures Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officers and the Executive has hereunder set his
hand, as of the date first above written.

 

“COMPANY”

 

Farmer Bros. Co., a Delaware corporation

 

By:

/S/ GUENTER W. BERGER

 

Name:

GUENTER W. BERGER

 

Title:

CHAIRMAN AND CHIEF EXECUTIVE OFFICER

 

By:

/S/ JOHN E. SIMMONS

 

Name:

JOHN E. SIMMONS

 

Title:

TREASURER AND CHIEF FINANCIAL OFFICER

 

“EXECUTIVE”

 

 

/S/ ROGER M. LAVERTY III

 

Roger M. Laverty III

 

 

9

--------------------------------------------------------------------------------

 